ACCEPTED
                                                                                   03-13-00585-CR
                                                                                           6872672
                                                                        THIRD COURT OF APPEALS
                                                                                   AUSTIN, TEXAS
                                                                              9/10/2015 3:47:27 PM
                                                                                 JEFFREY D. KYLE
                                                                                            CLERK

                          NO. 03-13-00585-CR
                                                      FILED IN
                                               3rd COURT OF APPEALS
                                                   AUSTIN, TEXAS
                     IN THE COURT OF APPEALS
                                               9/10/2015 3:47:27 PM
                                                 JEFFREY D. KYLE
          FOR THE    THIRD SUPREME JUDICIAL DISTRICTClerk

                            AUSTIN, TEXAS


TRENT KENDALL STANLEY                §                  APPELLANT
                                     §
vs.                                  §
                                     §
THE STATE OF TEXAS                   §                  APPELLEE


             APPELLANT'S MOTION FOR EXTENSION
            OF TIME TO FILE MOTION FOR REHEARING


TO THE HONORABLE COURT OF APPEALS:

      This motion is filed on behalf of TRENT KENDALL STANLEY by

his attorney pursuant to the Texas Rules of Appellate Procedure, Rules 49.8

and 1O.S(b ):


                                    I.
                           Procedural History

      Stanley was arrested on August 28, 2009 for the offense of driving

while intoxicated.   [Clerk's Record, p. 7]     He was charged with the

misdemeanor offense of driving while intoxicated, and on that date he was


                                     1
charged by information in cause number 940 17 in County Court at Law

Number 112 of Hays County, Texas. [Clerk's Record, p. 8] A jury trial was

convened on March 19, 20112 at which Stanley pleaded not guilty. A jury

was selected and sworn. However, a juror failed to appear, and a mistrial

was ordered sua sponte by the court. [Clerk's Record, p. 14]

          Stanley filed his pre-trial Application for Writ of Habeas Corpus

claiming a violation of jeopardy principles by the court's forcing him to

another trial. [C.R., p. 15] After a hearing on the application for writ, the

trial court entered final order denying relief on July 24, 2013. [C.R. p. 34]

The trial court entered its findings of fact and conclusions on law on August

9, 2013. [C.R. 41]

          Stanley timely filed his notice of appeal. [CR, pp. 39,47] The briefs

of both parties have been submitted.           This Court submitted the case on

briefs.

          This Court filed its opinion denying relief on August 14, 2015.

                                         II.

                                T .R.A.P ., Rule 49.8

          The last date for filing the Motion for Rehearing was August 29,

2015. However, after consulting with his client, counsel for Stanley wishes

to file a Motion for Rehearing. Rule 49.8 authorizes Mr. Stanley to seek an



                                          2
extension to file his motion for rehearing "no later than 15 days after the last

date for filing the motion."           This motion will be filed electronically on

September 10, 2015 which date is within 15 days after the last date for filing

the motion.

                                             III.

                                 T.R.A.P. Rule 10.5 (b)

       (A)        As previously stated, Appellant computes the deadline for filing the

Motion for Rehearing as August 29, 2015 (Saturday) at the earliest, or August 31, 2015

(Monday) at the latest. In either event, this motion is filed electronically within 15 days

of those dates.

       (B)        Appellant requests an extension to September 28, 2015.

        (C)       After the opinion was rendered in this case, undersigned counsel was

required to teach a three day MCLE class on the 26th_2gth of August, 2015 in San

Antonio, Texas. Additionally, counsel is the course director for another three day MCLE

seminar in Boerne, Texas for September 23rd - 25t\ 2015. Additionally, undersigned

counsel was in a jury trial August 31st - September 3 rd, 2015. While counsel did have

employed associates for assistance during that time, one of them resigned the last week in

August, 2015, and the office is short-handed with an active trial practice.

        (D)       There have been no previous extensions for this motion.

       WHEREFORE, Appellant's counsel requests an extension of time to file his

Motion for Rehearing.




                                              3
STATE OF TEXAS               §


COUNTY OF BEXAR              §

       BEFORE ME the undersigned authority on this day personally appeared George

Scharrnen who upon his oath stated that the facts contained in the foregoing Motion are




       SIGNED and SWORN TO this the           day of September, 2015.




                                                           ~~
                                                         NYPUBc
                                                          STATE OF TEXAS



                                    Respectfully submitted,




                                      5 Dwyer
                                    San Antonio, Texas 78204
                                    Telephone: 210-226-8021
                                    Facsimile: 210-224-5722
                                    State Bar No. 17727500
                                    ATTORNEY FOR APPELLANT




                                          4
                      CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing motion

has been mailed to the Office of the District Attorney of Hays County, Texas

this the   L~ay of September, 2015.




                                     5